Exhibit 10.17

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

BY AND AMONG

[g233621lai001.gif]CATHAY BANK

AND

SILICON STORAGE TECHNOLOGY, INC.
a California corporation,

SST INTERNATIONAL LTD,
a cayman islands corporation,

SST RG LLC,
a delaware limited liability company,

AND

SST COMMUNICATIONS CORP.,
a delaware corporation

DATED AS OF AUGUST 11, 2006

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

1.

Accounting And Other Terms

 

1

2.

Loan And Terms Of Payment

 

1

 

2.1

 

Promise to Pay

 

1

 

2.2

 

Overadvances

 

2

 

2.3

 

Interest Rate, Payments

 

2

 

2.4

 

Fees

 

2

3.

Conditions Of Loans

 

3

 

3.1

 

Conditions Precedent to Initial Credit Extension

 

3

 

3.2

 

Conditions Precedent to all Credit Extensions

 

3

4.

Creation Of Security Interest

 

3

 

4.1

 

Grant of Security Interest

 

3

5.

Representations And Warranties

 

4

 

5.1

 

Due Organization and Authorization

 

4

 

5.2

 

Collateral

 

4

 

5.3

 

Litigation

 

4

 

5.4

 

No Material Adverse Change in Financial Statements

 

4

 

5.5

 

Solvency

 

4

 

5.6

 

Regulatory Compliance

 

4

 

5.7

 

Subsidiaries

 

5

 

5.8

 

Full Disclosure

 

5

6.

Affirmative Covenants

 

5

 

6.1

 

Government Compliance

 

5

 

6.2

 

Financial Statements, Reports, Certificates, Audits

 

5

 

6.3

 

Inventory; Returns

 

6

 

6.4

 

Taxes

 

6

 

6.5

 

Insurance

 

6

 

6.6

 

Primary Accounts

 

6

 

6.7

 

Financial Covenants

 

6

 

6.8

 

Further Assurances

 

7

7.

Negative Covenants

 

7

 

7.1

 

Dispositions

 

7

 

7.2

 

Changes in Business, Ownership, Management or Business Locations

 

7

 

7.3

 

Mergers or Acquisitions

 

7

 

7.4

 

Indebtedness

 

7

 

7.5

 

Encumbrance

 

7

 

7.6

 

Distributions; Investments

 

7

 

7.7

 

Transactions with Affiliates

 

7

 

7.8

 

Subordinated Debt

 

8

 

7.9

 

Compliance

 

8

 

i


--------------------------------------------------------------------------------




 

8.

Events Of Default

 

8

 

8.1

 

Payment Default

 

8

 

8.2

 

Covenant Default

 

8

 

8.3

 

Material Adverse Change

 

8

 

8.4

 

Attachment

 

8

 

8.5

 

Insolvency

 

9

 

8.6

 

Other Agreements

 

9

 

8.7

 

Judgments

 

9

 

8.8

 

Misrepresentations

 

9

9.

Bank’s Rights And Remedies

 

9

 

9.1

 

Rights and Remedies

 

9

 

9.2

 

Power of Attorney

 

10

 

9.3

 

Accounts Collection

 

10

 

9.4

 

Bank Expenses

 

10

 

9.5

 

Bank’s Liability for Collateral

 

10

 

9.6

 

Remedies Cumulative

 

11

 

9.7

 

Demand Waiver

 

11

10.

Notices

 

11

11.

Choice Of Law , Venue And Jury Trial Waiver

 

11

12.

General Provisions

 

11

 

12.1

 

Successors and Assigns

 

11

 

12.2

 

Indemnification

 

11

 

12.3

 

Time of Essence

 

12

 

12.4

 

Severability of Provision

 

12

 

12.5

 

Amendments in Writing, Integration

 

12

 

12.6

 

Counterparts

 

12

 

12.7

 

Survival

 

12

 

12.8

 

Confidentiality

 

12

 

12.9

 

Attorneys’ Fees, Costs and Expenses

 

12

13.

Definitions

 

12

 

ii


--------------------------------------------------------------------------------


AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

This Amended and Restated Loan and Security Agreement (this “Agreement”) is made
and entered into as of August 11, 2006, by and between CATHAY BANK (“Bank”), and
SILICON STORAGE TECHNOLOGY, INC., a California corporation, SST INTERNATIONAL
LTD, SST RG, LLC, and SST COMMUNICATIONS CORP.  (Collectively “Borrower”).

RECITALS

A.            Borrower wishes to obtain credit from Bank in the amount of up to
Forty Million Dollars ($40,000,000), with a sublimit of a maximum of $8,000,000
of such $40,000,000 to be extended to SST China Ltd.

B.            Subject to the representations and warranties of Borrower herein
and upon the terms and conditions set forth in this Agreement, Bank is willing
to extend credit to Borrower.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing recitals and the terms and
conditions and agreements contained herein, the parties hereby agree as follows:

1.             Accounting And Other Terms.

Accounting terms not defined in this Agreement will be construed following GAAP.
Calculations and determinations must be made following GAAP.  The term
“financial statements” includes the notes and schedules.  The terms “including”
and “includes” always mean “including (or includes) without limitation,” in this
or any Loan Document.

2.             Loan And Terms Of Payment

2.1           Promise to Pay.  Borrower promises to pay Bank the unpaid
principal amount of all Credit Extensions and interest on the unpaid principal
amount of the Credit Extensions.

2.1.1        Revolving Advances.

(a)           Bank will make Advances not exceeding (i) the lesser of (A) the
amount of the Revolving Line; (B) the Borrowing Base (however, no Borrowing Base
is needed if borrowing is less than $20,000,000). Amounts borrowed under this
Section may be repaid and reborrowed during the term of this Agreement.

(b)           To obtain an Advance, Borrower must notify Bank by facsimile or
telephone by 11:00 a.m. Pacific time on the Business Day the Advance is to be
made if the advance is to be wired out of the Bank and by 3:00 p.m. Pacific time
for disbursement to an account within Cathay Bank.  Borrower must promptly
confirm the notification by delivering to

1


--------------------------------------------------------------------------------




 

Bank the Payment/Advance Form attached as Exhibit B.  Bank will credit Advances
to Borrower’s deposit account.  Bank may make Advances under this Agreement
based on instructions from a Responsible Officer or his or her designee or
without instructions if the Advances are necessary to meet Obligations which
have become due.  Bank may rely on any telephone notice given by a person whom
Bank believes is a Responsible Officer or designee. Borrower will indemnify Bank
for any loss Bank suffers due to such reliance.

(c)           The Revolving Line terminates on the Revolving Maturity Date, when
all Advances and interest accrued are immediately payable.

(d)           Bank’s obligation to lend the undisbursed portion of the
Obligations will terminate if, in Bank’s sole discretion, there has been a
material adverse change in the general affairs, management, results of
operation, condition (financial or otherwise) or the prospect of repayment of
the Obligations, or there has been any material adverse deviation by Borrower
from the most recent business plan of Borrower presented to and accepted by Bank
prior to the execution of this Agreement.

2.2           Overadvances.  If Borrower’s Obligations under Section 2.1.1,
exceed the lesser of either (i) the Revolving Line or (ii) the Borrowing Base,
Borrower must immediately pay Bank the excess.

2.3           Interest Rate, Payments.

(a)           Interest Rate.  Advances accrue interest on the outstanding
principal balance at a per annum rate of 1 percentage point below the Prime Rate
as published in the Wall Street Journal’s West Coast Edition (and if the Wall
Street Journal is not published, as published in any other reputable financial
publication), floating daily.  After an Event of Default, as defined in Section
8, Obligations accrue interest at 5 percent above the Prime Rate effective
immediately before the Event of Default. The interest rate increases or
decreases when the Prime Rate changes.  Interest is computed on a 360 day year
for the actual number of days elapsed.

(b)           Payments.  Interest due on the Revolving Line is payable on the
25th of each month.  Bank may debit any of Borrower’s deposit accounts including
Account Number 12016209 for principal and interest payments owing or any amounts
Borrower owes Bank.  Bank will promptly notify Borrower when it debits
Borrower’s accounts.  These debits are not a set-off.  Payments received after
11:00 a.m. Pacific time are considered received at the opening of business on
the next Business Day.  When a payment is due on a day that is not a Business
Day, the payment is due the next Business Day and additional fees or interest
accrue.

2.4           Fees.

Borrower will pay:

(a)           Loan Fee.  A loan fee of $40,000.

(b)           Maintenance Fee.  A maintenance fee of $20,000 to be paid at the
end of each calendar quarter during the term of this Agreement, such maintenance
fee to be waived if Borrower meets any one of the following conditions:

2


--------------------------------------------------------------------------------




 

(i)            Borrower’s average borrowing during the quarter equals or exceeds
twenty percent (20%) of the total commitment of $40,000,000 during the relevant
calendar quarter, of which including Letter of Credit outstanding.

(ii)           Borrower’s deposits at Bank exceed $40,000,000 [on average during
the relevant calendar quarter], or

(iii)          Or Borrower’s total deposits at Bank exceed $20,000,000 [on
average during the relevant calendar quarter] and fee income generated by Bank
from offering foreign exchange services and international letter of credit
services to Borrower exceed $10,000 during the relevant calendar quarter.

(iv)          Total maintenance fee will be waived when total Fee income
generated by Bank from offering international letter of credit services to
Borrower equal or exceed $72,000 a year.

(c)           Bank Expenses.  All Bank Expenses (including reasonable attorneys’
fees and reasonable expenses) incurred through and after the date of this
Agreement, are payable when due.

(d)           Late Fee.  A late fee of five percent (5%) of any Obligation due
if such Obligation is not paid within the time frame set forth in Section 8.1
hereof.

3.             Conditions Of Loans.

3.1           Conditions Precedent to Initial Credit Extension.  Bank’s
obligation to make the initial Credit Extension is subject to the condition
precedent that it receive the agreements, documents and fees it requires.

3.2           Conditions Precedent to all Credit Extensions.  Bank’s obligations
to make each Credit Extension, including the initial Credit Extension, is
subject to the following:

(a)           timely receipt of any Payment/Advance Form; and

(b)           the representations and warranties in Section 5 must be materially
true on the date of the Payment/Advance Form and on the effective date of each
Credit Extension and no Event of Default may have occurred and be continuing, or
result from the Credit Extension. Each Credit Extension is Borrower’s
representation and warranty on that date that the representations and warranties
of Section 5 remain true.

4.             Creation Of Security Interest.

4.1           Grant of Security Interest.  Borrower and each Borrower Subsidiary
grants Bank a continuing security interest in all presently existing and later
acquired Collateral to secure all Obligations and performance of each of
Borrower’s duties under the Loan Documents and each of them hereby authorizes
Bank to execute and file any and all documents necessary to perfect such
security interest granted hereunder.  Except for Permitted Liens, any security
interest will be a first priority security interest in the Collateral.  Bank may
place a “hold” on any

3


--------------------------------------------------------------------------------




 

deposit account pledged as Collateral. If this Agreement is terminated, Bank’s
lien and security interest in the Collateral will continue until Borrower fully
satisfies its Obligations.

5.             Representations And Warranties.  Borrower represents and warrants
as follows:

5.1           Due Organization and Authorization.  Borrower is duly existing and
in good standing in its state of formation and qualified and licensed to do
business in, and in good standing in, any state in which the conduct of its
business or its ownership of property requires that it be qualified, except
where the failure to do so could not reasonably be expected to cause a Material
Adverse Change.

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s formation documents, nor
constitute an event of default under any material agreement by which Borrower is
bound.  Borrower is not in default under any agreement to which or by which it
is bound in which the default could reasonably be expected to cause a Material
Adverse Change.

5.2           Collateral.  Borrower has good title to the Collateral, free of
Liens except Permitted Liens.  The Accounts are bona fide, existing obligations,
and the service or property has been performed or delivered to the account
debtor or its agent for immediate shipment to and unconditional acceptance by
the account debtor.  Borrower has no notice of any actual or imminent Insolvency
Proceeding of any account debtor whose accounts are an Eligible Account in any
Borrowing Base Certificate.  All Inventory is in all material respects of good
and marketable quality, free from material defects.

5.3           Litigation.  Except as shown in the Schedule, there are no actions
or proceedings pending or, to the knowledge of Borrower’s Responsible Officers,
threatened by or against Borrower or any Subsidiary  in which a likely adverse
decision could reasonably be expected to cause a Material Adverse Change.

5.4           No Material Adverse Change in Financial Statements.  All
consolidated financial statements for Borrower, and any Subsidiary, delivered to
Bank fairly present in all material respects Borrower’s consolidated financial
condition and Borrower’s consolidated results of operations.  There has not been
any material deterioration in Borrower’s consolidated financial condition since
the date of the most recent financial statements submitted to Bank.

5.5           Solvency.  The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities and
Borrower is able to pay its debts (including trade debts) as they mature.

5.6           Regulatory Compliance.  Borrower is not an “investment company” or
a company “controlled” by an “investment company” under the Investment Company
Act.  Borrower is not engaged as one of its important activities in extending
credit for margin stock (under Regulations T and U of the Federal Reserve Board
of Governors).  Borrower has complied in all material respects with the Federal
Fair Labor Standards Act.  Borrower has not violated any laws, ordinances or
rules, the violation of which could reasonably be expected to cause a Material
Adverse Change.  None of Borrower’s or any Subsidiary’s properties or assets has
been used by Borrower or any Subsidiary or, to the best of Borrower’s knowledge,
by

4


--------------------------------------------------------------------------------




 

previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally.  Borrower and each Subsidiary has
timely filed all required tax returns and paid, or made adequate provision to
pay, all material taxes, except those being contested in good faith with
adequate reserves under GAAP.  Borrower and each Subsidiary has obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all government authorities that are necessary to
continue its business as currently conducted, except where the failure to do so
could not reasonably be expected to cause a Material Adverse Change.

5.7           Subsidiaries.  Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.

5.8           Full Disclosure.  No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank
(taken together with all such written certificates and written statements to
Bank) contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading.  It being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
and forecasted results.

6.             Affirmative Covenants.  Borrower will do all of the following for
so long as Bank has an obligation to lend, or there are outstanding Obligations:

6.1           Government Compliance.  Borrower will maintain its and all
Subsidiaries’ legal existence and good standing in its jurisdiction of formation
and maintain qualification in each jurisdiction in which the failure to so
qualify would reasonably be expected to cause a material adverse effect on
Borrower’s business or operations.  Borrower will comply, and have each
Subsidiary comply, with all laws, ordinances and regulations to which it is
subject, noncompliance with which could have a material adverse effect on
Borrower’s business or operations or would reasonably be expected to cause a
Material Adverse Change.

6.2           Financial Statements, Reports, Certificates, Audits.

(a)           Borrower will deliver to Bank:  (i) as soon as filed with the
Securities and Exchange Commission, but no later than 5 days after the date on
which they are due to be filed with the Securities and Exchange Commission, any
and all quarterly and annual reports filed on Forms 10Q and 10K; (ii) a prompt
report of any legal actions pending or threatened against Borrower or any
Subsidiary that could result in damages or costs to Borrower or any Subsidiary
of $100,000 or more; and (iii) budgets, sales projections, operating plans or
other financial information Bank reasonably requests.

(b)           Whenever the balance of the Revolving Line exceeds $20,000,000 or
the Borrower’s liquidity ratio falls below 1.0:1.0, within 20 days after the
last day of each month thereafter, Borrower will deliver to Bank a Borrowing
Base Certificate signed by a Responsible Officer in the form of Exhibit C, with
aged listings of accounts receivable and accounts payable.

5


--------------------------------------------------------------------------------




 

(c)           Within 45 days after the last day of each quarter, Borrower will
deliver to Bank a Compliance Certificate signed by a Responsible Officer in the
form of Exhibit D.

(d)           Borrower will allow Bank’s internal auditor to audit Borrower’s
Collateral and Borrower’s books and records at Borrower’s expense (not to exceed
$2,000) within 60 days of the Closing Date.  Such audit will be conducted no
more often than once every 12 months unless an Event of Default has occurred and
is continuing.

6.3           Inventory; Returns.  Borrower will keep all Inventory in good and
marketable condition, free from material defects.  Returns and allowances
between Borrower and its account debtors will follow Borrower’s customary
practices as they exist at execution of this Agreement.  Borrower must promptly
notify Bank of all credit only returns, recoveries, disputes and claims, that
involve more than $1,000,000.

6.4           Taxes.  Borrower will make, and cause each Subsidiary to make,
timely payment of all material federal, state, and local taxes or assessments
(other than taxes and assessments which Borrower is contesting in good faith,
with adequate reserves maintained in accordance with GAAP) and will deliver to
Bank, on demand, appropriate certificates attesting to the payment.

6.5           Insurance.  Borrower will keep its business and the Collateral
insured for risks and in amounts standard for Borrower’s industry, and as Bank
may reasonably request.  Insurance policies will be in a form, with companies,
and in amounts that are satisfactory to Bank in Bank’s reasonable discretion. 
All property policies will have a lender’s loss payable endorsement showing Bank
as an additional loss payee and all liability policies will show the Bank as an
additional insured and provide that the insurer must give Bank at least 20 days
notice before canceling its policy.  At Bank’s request, Borrower will deliver
certified copies of policies and evidence of all premium payments. Proceeds
payable under any policy will, at Bank’s option, be payable to Bank on account
of the Obligations.

6.6           Primary Accounts.  Borrower and SST International, Ltd. will
maintain their primary depository and operating accounts, other than their
primary accounts receivable account, with Bank with the understanding that they
will maintain such arrangement with Bank.

6.7           Financial Covenants.  Borrower will maintain as of the last day of
each month:

(a)           Current Ratio.  A ratio of Current Assets to Current Liabilities
of at least 1.75 to 1.00.

(b)           Maximum Leverage Ratio.  A ratio of Total Liabilities excluding
deferred revenues divided by Tangible Net Worth of no more than 1.50:1.0.

(c)           Minimum Liquidity Ratio.  A ratio of 100% of unrestricted cash
(and equivalents) plus 95% of any government securities held by Borrower and 85%
of investment grade corporate bonds held by Borrower all divided by Indebtedness
of not less than 1.00 to 1.00.

6


--------------------------------------------------------------------------------




 

6.8           Further Assurances.  Borrower will execute any further instruments
and take further action as Bank reasonably requests to perfect or continue
Bank’s security interest in the Collateral or to effect the purposes of this
Agreement.

7.             Negative Covenants.  Borrower will not do any of the following
without Bank’s prior written consent, which will not be unreasonably withheld,
for so long as Bank has an obligation to lend or there are any outstanding
Obligations:

7.1           Dispositions.  Convey, sell, lease, transfer or otherwise dispose
of (collectively “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property if the value of transfer exceeds
$1,000,000, except for Transfers (i) of Inventory in the ordinary course of
business; (ii) of non-exclusive licenses and similar arrangements for the use of
the property of Borrower or its Subsidiaries in the ordinary course of business;
(iii) of worn out or obsolete Equipment.

7.2           Changes in Business, Ownership, Management or Business Locations. 
Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by Borrower or reasonably related thereto or
have a material change in its ownership or management of greater than 25% (other
than by the sale of Borrower’s equity securities in a public offering or to
venture capital investors so long as Borrower identifies the venture capital
investors prior to the closing of the investment).  Borrower will not, without
at least 30 days prior written notice, relocate its chief executive office.

7.3           Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person, except where (i) no Event of
Default has occurred and is continuing or would result from such action during
the term of this Agreement and (ii) such transaction would not result in a
decrease of more than 25% of Tangible Net Worth. A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.

7.4           Indebtedness.       Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

7.5           Encumbrance.  Create, incur, or allow any Lien on any of its
Intellectual Property or the Intellectual Property of any Borrower Subsidiary,
except for Permitted Liens, or permit any Collateral not to be subject to the
first priority security interest granted here, subject to Permitted Liens.

7.6           Distributions; Investments.  Directly or indirectly acquire or own
any Person, or make any Investment in any Person, other than Permitted
Investments, or permit any of its Subsidiaries to do so for amount exceed
$5,000,000.  Pay any dividends or make any distribution or payment or redeem,
retire or purchase any capital stock for aggregate amount exceed $5,000,000.

7.7           Transactions with Affiliates.  Directly or indirectly enter into
or permit to exist any material transaction with any Affiliate of Borrower
except for transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less

7


--------------------------------------------------------------------------------




 

favorable to Borrower than would be obtained in an arm’s length transaction with
a nonaffiliated Person.

7.8           Subordinated Debt.  Make or permit any payment on any Subordinated
Debt, without Bank’s prior written consent.

7.9           Compliance.  Become an “investment company” or a company
controlled by an “investment company,” under the Investment Company Act of 1940
or undertake as one of its important activities extending credit to purchase or
carry margin stock, or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business or operations or would reasonably be
expected to cause a Material Adverse Change, or permit any of its Subsidiaries
to do so.

8.             Events Of Default.  Any one of the following is an Event of
Default:

8.1           Payment Default.  If Borrower fails to pay any of the Obligations
within 3 days after their due date (10 days in the case of payment of interest).
Borrower has an additional period of 27 days (an additional 20 days in the case
of payment of interest) to attempt to cure the default.  During the additional
period the failure to cure the default is not an Event of Default (but no Credit
Extension will be made during the cure period);

8.2           Covenant Default.  If Borrower does not perform any obligation in
Section 6 or violates any covenant in Section 7; or

If Borrower does not perform or observe any other material term, condition or
covenant in this Agreement, any Loan Documents, or in any agreement between
Borrower and Bank and as to any default under a term, condition or covenant that
can be cured, has not cured the default within 10 days after it occurs, or if
the default cannot be cured within 10 days or cannot be cured after Borrower’s
attempts within 10 day period, and the default may be cured within a reasonable
time, then Borrower has an additional period (of not more than 30 days) to
attempt to cure the default.  During the additional time, the failure to cure
the default is not an Event of Default (but no Credit Extensions will be made
during the cure period);

8.3           Material Adverse Change.  If there (i) occurs a material adverse
change in the business, operations, or condition (financial or otherwise) of the
Borrower, or (ii) is a material impairment of the prospect of repayment of any
portion of the Obligations or (iii) is a material impairment of the value or
priority of Bank’s security interests in the Collateral.

8.4           Attachment.  If any material portion of Borrower’s assets is
attached, seized, levied on, or comes into possession of a trustee or receiver
and the attachment, seizure or levy is not removed in 10 days, or if Borrower is
enjoined, restrained, or prevented by court order from conducting a material
part of its business or if a judgment or other claim becomes a Lien on a
material portion of Borrower’s assets, or if a notice of lien, levy, or
assessment is filed against any of Borrower’s assets by any government agency
and not paid within 10 days after Borrower

8


--------------------------------------------------------------------------------




 

receives notice.  These are not Events of Default if stayed or if a bond is
posted pending contest by Borrower (but no Credit Extensions will be made during
the cure period);

8.5           Insolvency.  If Borrower becomes insolvent or if Borrower begins
an Insolvency Proceeding or an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within 30 days (but no Credit Extensions will be
made before any Insolvency Proceeding is dismissed);

8.6           Other Agreements.  If there is a default in any agreement between
Borrower and a third party that gives the third party the right to accelerate
any Indebtedness exceeding $100,000 or that could cause a Material Adverse
Change;

8.7           Judgments.  Except in connection with litigation identified on the
Litigation Schedule, if a money judgement(s) in the aggregate of at least
$500,000 is rendered against Borrower and is unsatisfied and unstayed for 10
days (but no Credit Extensions will be made before the judgment is stayed or
satisfied);

8.8           Misrepresentations.  If Borrower or any Person acting for Borrower
makes any material misrepresentation or material misstatement now or later in
any warranty or representation in this Agreement or in any writing delivered to
Bank or to induce Bank to enter this Agreement or any Loan Document; or

9.             Bank’s Rights And Remedies.

9.1           Rights and Remedies.  When an Event of Default occurs and
continues Bank may, without notice or demand, do any or all of the following:

(a)           Declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);

(b)           Stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Bank;

(c)           Settle or adjust disputes and claims directly with account debtors
for amounts, on terms and in any order that Bank considers advisable;

(d)           Make any payments and do any acts it considers necessary or
reasonable to protect its security interest in the Collateral.  Borrower will
assemble the Collateral if Bank requires and make it available as Bank
designates.  Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;

(e)           Apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Bank owing to or for the credit or the
account of Borrower;

 

9


--------------------------------------------------------------------------------


(f)            Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  Bank is granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, Mask Works, rights of use of any name,
trade secrets, trade names, Trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;
and

(g)           Dispose of the Collateral according to the Code and, as to any
Cayman Islands Borrower Subsidiary, any other applicable Cayman Islands laws.

9.2           Power of Attorney.  Effective only when an Event of Default occurs
and continues, Borrower and each Borrower Subsidiary irrevocably appoints Bank
as its lawful attorney to:  (i) endorse Borrower’s or any Borrower Subsidiary’s
name on any checks or other forms of payment or security; (ii) sign Borrower’s
or any Subsidiary’s name on any invoice or bill of lading for any Account or
drafts against account debtors, (iii) make, settle, and adjust all claims under
Borrower’s or any Borrower Subsidiary’s insurance policies; (iv) settle and
adjust disputes and claims about the Accounts directly with account debtors, for
amounts and on terms Bank determines reasonable; and (v) transfer the Collateral
into the name of Bank or a third party as the Code or, as to any Cayman Islands
Borrower Subsidiary, any applicable Cayman Islands laws permit.  Bank may
exercise the power of attorney to sign Borrower’s or any Borrower Subsidiary’s
name on any documents necessary to perfect or continue the perfection of any
security interest regardless of whether an Event of Default has occurred. 
Bank’s appointment as Borrower’s and each Borrower Subsidiary’s attorney in
fact, and all of Bank’s rights and powers, coupled with an interest, are
irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.

9.3           Accounts Collection.  When an Event of Default occurs and
continues, Bank may notify any Person owing Borrower or any Borrower Subsidiary
money of Bank’s security interest in the funds and verify the amount of the
Account.  Borrower and each Borrower Subsidiary must collect all payments in
trust for Bank and, if requested by Bank, immediately deliver the payments to
Bank in the form received from the account debtor, with proper endorsements for
deposit.

9.4           Bank Expenses.  If Borrower fails to pay any amount or furnish any
required proof of payment to third persons, Bank may make all or part of the
payment or obtain insurance policies required in Section 6.5, and take any
action under the policies Bank deems prudent.  Any amounts paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then
applicable rate and secured by the Collateral.  No payments by Bank are deemed
an agreement to make similar payments in the future or Bank’s waiver of any
Event of Default.

9.5           Bank’s Liability for Collateral.  If Bank complies with reasonable
banking practices and the Code, it is not liable for: (a) the safekeeping of the
Collateral; (b) any loss or damage to the Collateral; (c) any diminution in the
value of the Collateral; or (d) any act or

10


--------------------------------------------------------------------------------




default of any carrier, warehouseman, bailee, or other person.  Borrower and the
Borrower Subsidiaries bear all risk of loss, damage or destruction of the
Collateral.

9.6           Remedies Cumulative.  Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements are cumulative.  Bank
has all rights and remedies provided under the Code, and, as to any Cayman
Islands Borrower Subsidiary, by any applicable Cayman Islands law, by any other
law, or in equity. Bank’s exercise of one right or remedy is not an election,
and Bank’s waiver of any Event of Default is not a continuing waiver. Bank’s
delay is not a waiver, election, or acquiescence. No waiver is effective unless
signed by Bank and then is only effective for the specific instance and purpose
for which it was given.

9.7           Demand Waiver.  Borrower and each Borrower Subsidiary waives
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Bank on which Borrower or any Borrower Subsidiary is liable.

10.           Notices.  All notices or demands by any party about this Agreement
or any other related agreement must be in writing and be personally delivered or
sent by an overnight delivery service, by certified mail, postage prepaid,
return receipt requested, or by telefacsimile to the addresses set forth at the
beginning of this Agreement.  A party may change its notice address by giving
the other party written notice.

11.           Choice Of Law , Venue And Jury Trial Waiver.  California law
governs the Loan Documents without regard to principles of conflicts of law. 
Borrower, Bank and each Borrower Subsidiary each submit to the exclusive
jurisdiction of the State and Federal courts in Santa Clara County, California.

TO THE EXTENT PERMITTED BY LAW, BORROWER, BANK AND EACH BORROWER SUBSIDIARY EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
ANY OF THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT,
TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT
FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS REVIEWED THIS
WAIVER WITH ITS COUNSEL.

12.           General Provisions.

12.1         Successors and Assigns.  This Agreement binds and is for the
benefit of the successors and permitted assigns of each party.  Borrower and
each Subsidiary may not assign this Agreement or any rights under it without
Bank’s prior written consent which may be granted or withheld in Bank’s
discretion.  Bank has the right, without the consent of or notice to Borrower,
to sell, transfer, negotiate, or grant participation in all or any part of, or
any interest in, Bank’s obligations, rights and benefits under this Agreement.

12.2         Indemnification.  Borrower will indemnify, defend and hold harmless
Bank and its officers, employees, and agents against:  (a) all obligations,
demands, claims, and liabilities asserted by any other party in connection with
the transactions contemplated by the

11


--------------------------------------------------------------------------------




Loan Documents; and (b) all losses or Bank Expenses incurred, or paid by Bank
from, following, or consequential to transactions between Bank and Borrower
(including reasonable attorneys fees and expenses), except for losses caused by
Bank’s gross negligence or willful misconduct.

12.3         Time of Essence.  Time is of the essence for the performance of all
obligations in this Agreement.

12.4         Severability of Provision.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

12.5         Amendments in Writing, Integration.  All amendments to this
Agreement must be in writing and signed by Borrower, each Borrower Subsidiary
and Bank.  This Agreement represents the entire agreement about this subject
matter, and supersedes prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement merge into this Agreement and
the Loan Documents.

12.6         Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.

12.7         Survival.  All covenants, representations and warranties made in
this Agreement continue in full force while any Obligations remain outstanding. 
The obligations of Borrower in Section 12.2 to indemnify Bank will survive until
all statutes of limitations for actions that may be brought against Bank have
run.

12.8         Confidentiality.  In handling any confidential information, Bank
will exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made (i) to Bank’s
subsidiaries or affiliates in connection with their business with Borrower, (ii)
to prospective transferees or purchasers of any interest in the loans (provided,
however, Bank shall use commercially reasonable efforts in obtaining such
prospective transferee or purchasers agreement of the terms of this provision),
(iii) as required by law, regulation, subpoena, or other order, (iv) as required
in connection with Bank’s examination or audit and (v) as Bank considers
appropriate exercising remedies under this Agreement.  Confidential information
does not include information that either: (a) is in the public domain or in
Bank’s possession when disclosed to Bank, or becomes part of the public domain
after disclosure to Bank; or (b) is disclosed to Bank by a third party, if Bank
does not know that the third party is prohibited from disclosing the
information.

12.9         Attorneys’ Fees, Costs and Expenses.  In any action or proceeding
between Borrower and Bank arising out of the Loan Documents, the prevailing
party will be entitled to recover its reasonable attorneys’ fees and other
reasonable costs and expenses incurred, in addition to any other relief to which
it may be entitled.

13.           Definitions.  In this Agreement:

“Accounts” are all existing and later arising accounts, contract rights, and
other obligations owed Borrower in connection with its sale or lease of goods
(including licensing

12


--------------------------------------------------------------------------------




software and other technology) or provision of services, all credit insurance,
guaranties, other security and  all merchandise returned or reclaimed by
Borrower and Borrower’s Books relating to any of the foregoing.

“Advance” or “Advances” is a loan advance (or advances) under the Committed
Revolving Line.

“Affiliate” of a Person is a Person that owns or controls directly or indirectly
the Person, any Person that controls or is controlled by or is under common
control with the Person, and each of that Person’s senior executive officers,
directors, partners and, for any Person that is a limited liability company,
that Person’s managers and members.

“Bank Expenses” are all UCC search and filing expenses, audit and maintenance
fees and expenses and reasonable costs and expenses (including reasonable
attorneys’ fees and expenses) for preparing, negotiating, administering,
defending and enforcing the Loan Documents (including appeals or Insolvency
Proceedings).

“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or discs or any
equipment containing the information.

“Borrowing Base” is 80% of Eligible Accounts as determined by Bank from
Borrower’s most recent Borrowing Base Certificate plus 25% of Inventory
(finished goods only and up to $10,000,000 of inventory financing); provided,
however, that Bank may lower the percentage of the Borrowing Base after
performing an audit of Borrower’s Collateral.

“Borrower Subsidiary” shall mean SST International Ltd, SST RG LLC, SST
Communications Corp. and SST China Ltd.

“Business Day” is any day that is not a Saturday, Sunday or a day on which the
Bank is closed.

“Closing Date” is the date of this Agreement.

“Code” is the Uniform Commercial Code, as applicable.

“Collateral” is the property described on Exhibit A.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (i) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (ii) any
obligations for undrawn letters of credit for the account of that Person; and
(iii) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices;  but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the

13


--------------------------------------------------------------------------------




Contingent Obligation is made or, if not determinable, the maximum reasonably
anticipated liability for it determined by the Person in good faith; but the
amount may not exceed the maximum of the obligations under the guarantee or
other support arrangement.

“Copyrights” are all copyright rights, applications or registrations and like
protections in each work or authorship or derivative work, whether published or
not (whether or not it is a trade secret) now or later existing, created,
acquired or held.

“Credit Extension” is each Advance or any other extension of credit by Bank for
Borrower’s benefit.

“Current Assets” are amounts that under GAAP should be included on that date as
current assets on Borrower’s consolidated balance sheet.

“Current Liabilities” are the aggregate amount of Borrower’s Total Liabilities
which mature within one (1) year.

“Eligible Accounts” are Accounts in the ordinary course of Borrower’s business
that meet all Borrower’s representations and warranties in Section 5; but Bank
may change eligibility standards by giving Borrower notice.  Unless Bank agrees
otherwise in writing, Eligible Accounts will not include:

(a)           Accounts that the account debtor has not paid within 61 days of
invoice date;

(b)           Accounts for an account debtor, 50% or more of whose Accounts have
not been paid within 61 days of invoice date;

(c)           Credit memos over 61 days from invoice date;

(d)           Accounts for an account debtor, including Affiliates, whose total
obligations to Borrower exceed 15% of all Accounts (net of inter company,
Affiliates accounts, and returned bad debt reserves and adjustments), for the
amounts that exceed that percentage, unless the Bank approves in writing except
for those certain Accounts from Silicon Professional Technology, for which the
percentage may be up to 50% ;

(e)           Accounts for which the account debtor is a federal, state or local
government entity or any department, agency, or instrumentality;

(f)            Accounts for which Borrower owes the account debtor, but only up
to the amount owed (sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts);

(g)           Accounts for demonstration or promotional equipment, or in which
goods are consigned, sales guaranteed, sale or return, sale on approval, bill
and hold, or other terms if account debtor’s payment may be conditional;

14


--------------------------------------------------------------------------------




(h)           Accounts for which the account debtor is Borrower’s Affiliate,
officer, employee, or agent;

(i)            Accounts in which the account debtor disputes liability or makes
any claim and Bank believes there may be a basis for dispute (but only up to the
disputed or claimed amount), or if the Account Debtor is subject to an
Insolvency Proceeding, or becomes insolvent, or goes out of business;

(j)            Intercompany accounts; and

(k)           Accounts for which Bank reasonably determines collection to be
doubtful.

“Equipment” is all present and future machinery, equipment, tenant improvements,
furniture, fixtures, vehicles, tools, parts and attachments in which Borrower
has any interest.

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

“GAAP” is generally accepted accounting principles.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and (d)
Contingent Obligations.

“Insolvency Proceeding” are proceedings by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” is:

(a)           Copyrights, Trademarks, Patents, and Mask Works including
amendments, renewals, extensions, and all licenses or other rights to use and
all license fees and royalties from the use;

(b)           Any trade secrets and any intellectual property rights in computer
software and computer software products now or later existing, created, acquired
or held;

(c)           All design rights which may be available to Borrower now or later
created, acquired or held;

(d)           Any claims for damages (past, present or future) for infringement
of any of the rights above, with the right, but not the obligation, to sue and
collect damages for use or infringement of the intellectual property rights
above;

15


--------------------------------------------------------------------------------




All proceeds and products of the foregoing, including all insurance, indemnity
or warranty payments.

“Inventory” is present and future inventory in which Borrower has any interest,
including merchandise, raw materials, parts, supplies, packing and shipping
materials, work in process and finished products intended for sale or lease or
to be furnished under a contract of service, of every kind and description now
or later owned by or in the custody or possession, actual or constructive, of
Borrower, including inventory temporarily out of its custody or possession or in
transit and including returns on any accounts or other proceeds (including
insurance proceeds) from the sale or disposition of any of the foregoing and any
documents of title.

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

“Loan Documents” are, collectively, this Agreement, any note, or notes or
guaranties executed by Borrower or Guarantor, and any other present or future
agreement between Borrower and/or for the benefit of Bank in connection with
this Agreement, all as amended, extended or restated.

“Mask Works” are all mask works or similar rights available for the protection
of semiconductor chips, now owned or later acquired.

“Material Adverse Change” is described in Section 8.3.

“Obligations” are debts, principal, interest, Bank Expenses and other amounts
Borrower owes Bank now or later, including cash management services, letters of
credit and foreign exchange contracts, if any and including interest accruing
after Insolvency Proceedings begin and debts, liabilities, or obligations of
Borrower assigned to Bank.

“Patents” are patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions and
continuations in part of the same.

“Permitted Indebtedness” is:

(e)           Borrower’s indebtedness to Bank under this Agreement or any other
Loan Document;

(f)            Indebtedness existing on the Closing Date and shown on the
Schedule;

(g)           Subordinated Debt;

(h)           Indebtedness to trade creditors incurred in the ordinary course of
business; and

16


--------------------------------------------------------------------------------




(i)            Indebtedness secured by Permitted Liens.

(j)            Other Indebtedness, excluding listed above, not exceeding an
aggregate of US$1,000,000

“Permitted Investments” are:

(k)            Investments shown on the Investment Schedule and existing on the
Closing Date; and

(l)             marketable direct obligations issued or unconditionally
guaranteed by the United States or its agency or any State maturing within 1
year from its acquisition, (ii) commercial paper maturing no more than 1 year
after its creation and having the highest rating from either Standard & Poor’s
Corporation or Moody’s Investors Service, Inc., and (iii) Bank’s certificates of
deposit issued maturing no more than 1 year after issue.

“Permitted Liens” are:

(j)            Liens existing on the Closing Date and shown on the Schedule or
arising under this Agreement or other Loan Documents;

(k)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, if they have no priority over
any of Bank’s security interests;

(l)            Purchase money Liens (i) on Equipment acquired or held by
Borrower or its Subsidiaries incurred for financing the acquisition of the
Equipment, or (ii) existing on equipment when acquired, if the Lien is confined
to the property and improvements and the proceeds of the equipment;

(m)          Licenses or sublicenses granted in the ordinary course of
Borrower’s business and any interest or title of a licensor or under any license
or sublicense, if the licenses and sublicenses permit granting Bank a security
interest;

(n)           Leases or subleases granted in the ordinary course of Borrower’s
business, including in connection with Borrower’s leased premises or leased
property;

(o)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company association, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

17


--------------------------------------------------------------------------------




“Prime Rate” is the variable rate of interest, per annum, that is reported by
the Wall Street Journal, Western Edition, from time to time as the “Prime Rate.”

“Responsible Officer” is each of the Chief Executive Officer, the President, and
the Chief Financial Officer of Borrower.

“Revolving Line” is a Credit Extension of up to $40,000,000 (subject to an
$8,000,000 sublimit maximum for SST China Ltd.) subject to participation of
$20,000,000.

“Revolving Maturity Date” is August 11, 2007.

“Schedule” is any attached schedule of exceptions.

“Subordinated Debt” is debt incurred by Borrower subordinated to Borrower’s
indebtedness owed to Bank and which is reflected in a written agreement in a
manner and form acceptable to Bank and approved by Bank in writing.

“Subsidiary” is for any Person, or any other business entity of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by the Person or one or more Affiliates of the Person.

“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries minus, (i) any amounts attributable to (a) goodwill, (b)
intangible items such as unamortized debt discount and expense, Patents, trade
and service marks and names, Copyrights and research and development expenses
except prepaid expenses, and (c) reserves not already deducted from assets, and
(ii) Total Liabilities.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness.

18


--------------------------------------------------------------------------------




“Trademarks” are trademark and servicemark rights, registered or not,
applications to register and registrations and like protections, and the entire
goodwill of the business of Assignor connected with the trademarks.

BORROWER:

 

 

 

 

SILICON STORAGE TECHNOLOGY, INC.

 

 

 

 

By:

/s/ Art Whipple

 

 

Art Whipple

 

Title:

Vice President Finance & CFO

 

 

 

 

SST INTERNATIONAL LTD

 

 

 

 

By:

/s/ Art Whipple

 

 

Art Whipple

 

Title:

Secretary

 

 

 

 

SST RG, LLC

 

 

 

 

By:

/s/ Art Whipple

 

 

Art Whipple

 

Title:

CFO & Secretary

 

 

 

 

SST COMMUNICATIONS CORP.

 

 

 

 

By:

/s/ Art Whipple

 

 

Art Whipple

 

Title:

CFO & Secretary

 

 

 

 

 

 

 

 

 

 

BANK:

 

 

 

 

CATHAY BANK

 

 

 

 

By:

 

 

Title:

 

 

 

19


--------------------------------------------------------------------------------


EXHIBIT A

The Collateral consists of all of the right, title and interest of Borrower and
each Borrower Subsidiary in and to the following:

All goods and equipment now owned or hereafter acquired, including, without
limitation, all machinery, fixtures, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing, and all attachments,
accessories, accessions, replacements, substitutions, additions, and
improvements to any of the foregoing, wherever located;

All inventory, now owned or hereafter acquired, including, without limitation,
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products including such inventory as is temporarily
out of Borrower’s custody or possession or in transit and including any returns
upon any accounts or other proceeds, including insurance proceeds, resulting
from the sale or disposition of any of the foregoing and any documents of title
representing any of the above;

All contract rights and general intangibles now owned or hereafter acquired,
including, without limitation, goodwill, trademarks, servicemarks, trade styles,
trade names, patents, patent applications, leases, license agreements, franchise
agreements, blueprints, drawings, purchase orders, customer lists, route lists,
infringements, claims, computer programs, computer discs, computer tapes,
literature, reports, catalogs, design rights, income tax refunds, payments of
insurance and rights to payment of any kind;

All now existing and hereafter arising accounts, contract rights, royalties,
license rights and all other forms of obligations owing to Borrower or any
Borrower Subsidiary, arising out of the sale or lease of goods, the licensing of
technology or the rendering of services by Borrower  or any Borrower Subsidiary,
whether or not earned by performance, and any and all credit insurance,
guaranties, and other security therefor, as well as all merchandise returned to
or reclaimed by Borrower or by any Borrower Subsidiary;

All documents, cash, deposit accounts, securities, securities entitlements,
securities accounts, investment property, financial assets, letters of credit,
certificates of deposit, instruments and chattel paper now owned or hereafter
acquired and Borrower’s or any Borrower Subsidiary’s Books relating to the
foregoing;

All Borrower’s or any Borrower Subsidiary’s Books relating to the foregoing and
any and all claims, rights and interests in any of the above and all
substitutions for, additions and accessions to and proceeds thereof.

Notwithstanding the foregoing, the Collateral shall not be deemed to include any
copyrights, copyright applications, copyright registration and like protection
in each work of authorship and derivative work thereof, whether published or
unpublished, now owned or hereafter acquired; any patents, patent applications
and like protections including without limitation improvements, divisions,
continuations, renewals, reissues, extensions and continuations-in-part of the
same, trademarks, servicemarks and applications therefor, whether registered or
not, and the goodwill of the business of Borrower or of any Borrower Subsidiary,

1


--------------------------------------------------------------------------------




connected with and symbolized by such trademarks, any trade secret rights,
including any rights to unpatented inventions, know-how, operating manuals,
license rights and agreements and confidential information, now owned or
hereafter acquired; or any claims for damage by way of any past, present and
future infringement of any of the foregoing (collectively, the “Intellectual
Property”), except that the Collateral shall include the proceeds of all the
Intellectual Property that are accounts, (i.e. accounts receivable) of Borrower
or of any Borrower Subsidiary or general intangibles consisting of rights to
payment, if a judicial authority (including a U.S. Bankruptcy Court) holds that
a security interest in the underlying Intellectual Property is necessary to have
a security interest in such accounts and general intangibles of Borrower or of
any Borrower Subsidiary that are proceeds of the Intellectual Property, then the
Collateral shall automatically, and effective as of the Closing Date, include
the Intellectual Property to the extent necessary to permit perfection of Bank’s
security interest in such accounts and general intangibles of Borrower or of any
Borrower Subsidiary that are proceeds of the Intellectual Property.

2


--------------------------------------------------------------------------------


Loan Payment/Advance Request Form

DEADLINE FOR SAME DAY PROCESSING IS 11:00 A.M. P.S.T.

FAX TO:

 

DATE:

 

 

 

○ Loan Payment:

 

Sample documents  Silicon Storage Technology, Inc. (Borrower)

 

From Account #

 

 

To Account #

 

 

(Deposit Account #)

 

 

Loan Account #)

 

Principal $                                 and/or Interest
$                                

 

All Borrower’s representation and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects to on the date of the
telephone transfer request for and advance, but those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of the date:

 

Authorized Signature:

 

 

Phone Number:

 

 

 

○ LOAN ADVANCE:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #

 

 

To Account #

 

 

(Deposit Account #)

 

 

(Loan Account #)

 

Principal $                                 and/or Interest
$                                

 

All Borrower’s representation and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects to on the date of the
telephone transfer request for and advance, but those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of the date:

 

Authorized Signature:

 

 

Phone Number:

 

 

 

OUTGOING WIRE REQUEST

 

Complete only if all or a portion of funds from the loan advance above are to be
wired.

 

Deadline for same day processing is 11:00 am, P.S.T.

 

Beneficiary Name:

 

 

Amount of Wire:

$

 

Beneficiary Bank:

 

 

Account Number:

 

 

City and Sate:

 

 

 

 

 

 

Beneficiary Bank Transit (ABA) #:

 

 

 

Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

 

(For International Wire Only)

 

Intermediary Bank:

 

 

Transit (ABA) #:

 

 

For Further Credit to:

 

Special Instruction:

 

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature:

 

 

2nd Signature (If Required):

 

Print Name/Title:

 

 

Print Name/Title:

 

Telephone #

 

 

Telephone #

 

 


--------------------------------------------------------------------------------


Telephone #

 

 

Facsimile #

 

 

EXHIBIT C
BORROWING BASE CERTIFICATE

 

Borrower: Silicon Storage Technology, Inc.

 

Bank:

 

Cathay Bank
20195 Stevens Creek Boulevard
Suite 100
Cupertino, California 95014

Commitment Amount:       $40,000,000 (Subject to reduction and sublimits)

 

 

 

 

 

 

ACCOUNTS RECEIVABLE

 

 

 

 

 

1.

 

Accounts Receivable Book Value as of          

 

$

                  

 

 

 

2.

 

Additions (please explain on reverse)

 

$

                  

 

 

 

3.

 

TOTAL ACCOUNTS RECEIVABLE

 

 

 

$

                  

 

 

 

 

 

 

 

 

 

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

 

 

 

 

 

4.

 

Amounts over 61 days due

 

$

                  

 

 

 

5.

 

Balance of 50% over 61 day accounts

 

$

                  

 

 

 

6.

 

Credit balances over 61 days

 

$

                  

 

 

 

7.

 

Concentration Limits*

 

$

                  

 

 

 

8.

 

Contra Accounts

 

$

                  

 

 

 

9.

 

Promotion or Demo Accounts

 

$

                  

 

 

 

10.

 

Intercompany/Employee Accounts

 

$

                  

 

 

 

11.

 

Consignment Accounts

 

$

                  

 

 

 

12.

 

Government Accounts

 

$

                  

 

 

 

13.

 

Other (please explain on reverse)

 

$

                  

 

 

 

14.

 

TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

 

 

 

$

                  

 

15.

 

Total Eligible Accounts Receivable (Line 3 minus Line 14)

 

 

 

$

                  

 

 

 

 

 

 

 

 

 

INVENTORY

 

 

 

 

 

16.

 

Total Inventory as of:           

 

$

                  

 

 

 

17.

 

Ineligible Inventory

 

$

                  

 

 

 

18.

 

Total Eligible Inventory (Line 16 minus Line 17)

 

 

 

$

                  

 

 

 

 

 

 

 

 

 

BALANCES

 

 

 

 

 

19.

 

Account Receivable Availability at 80% of Line 15

 

$

                  

 

 

 

20.

 

Inventory Availability at 25% of Line 18 and up to $10,000,000

 

$

                  

 

 

 

21.

 

Maximum Loan Amount

 

$

                  

 

 

 

22.

 

Total Funds Available (Lesser of Line 19 + Line 20 or Line 21)

 

 

 

$

                  

 

23.

 

Present balance owing on Line of Credit

 

$

                  

 

 

 

24.

 

Outstanding under Sublimits (LC or FX)

 

$

                  

 

 

 

25.

 

RESERVE POSITION (Line 22 minus Line 230 and Line 0)

 

 

 

$

                  

 

 

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Cathay Bank.

BANK USE ONLY

 

 

 

 

Rec'd By:

 

 

 

Auth. Signer

 

Date:

 

 

Verified:

 

 

 

Auth. Signer

 

Date:

 

 


--------------------------------------------------------------------------------


COMMENTS:

 

Silicon Storage Technology, Inc.

 

By:

 

 

 

Authorized Signer

 

 

*The amounts of accounts of any customer in excess of 15% of net accounts
receivable (net of inter-company, affiliates’ accounts, return of bad debt
reserve and adjustments), with an exception allowed up to 50% for Silicon
Professional Technology.

 

2


--------------------------------------------------------------------------------


EXHIBIT D
COMPLIANCE CERTIFICATE

TO:

 

Cathay Bank

 

 

20195 Stevens Creek Boulevard, Suite 100

 

 

Cupertino, California 95014

FROM:

 

Silicon Storage Technology, Inc.

 

The undersigned authorized officer of Silicon Storage Technology, Inc.
(“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in complete compliance for the period ending                                 
with all required covenants except as noted below and (ii) all representations
and warranties in the Agreement are true and correct in all material respects on
this date.  Attached are the required documents supporting the certification. 
The Officer certifies that these are prepared in accordance with Generally
Accepted Accounting Principles (GAAP) consistently applied from one period to
the next except as explained in an accompanying letter or footnotes.  The
Officer acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.

Please indicate compliance status by circling Yes/No under “Complies” column.

Financial Covenant

 

Required

 

Complies

 

 

 

 

 

Quarterly financial statements + CC

 

Quarterly within 45 days

 

Yes     No

10-K (Audited)

 

FYE within 120 days

 

Yes     No

A/R & A/P Agings

 

Monthly within 20 days*

 

Yes     No

A/R Audit

 

Annual

 

Yes     No

Borrowing Base Certificate

 

Monthly within 20 days*

 

Yes     No

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

Maintain on a Monthly Basis:

 

 

 

 

 

 

Minimum Current Ratio

 

1.75:1.00

 

          :1.00

 

Yes     No

Minimum Liquidity Ratio

 

1.00:1.00

 

          :1.00

 

Yes     No

Maximum Leverage Ratio

 

1.50:1.00

 

          :1.00

 

Yes     No

 

Have there been updates to Borrower’s intellectual property, if appropriate?

 

Yes  /  No

 

 


--------------------------------------------------------------------------------




 

 

BANK USE ONLY

Comments Regarding Exceptions:  See Attached.

 

 

 

 

Received by:

 

 

 

 

AUTHORIZED SIGNER

Sincerely,

 

 

 

 

Date:

 

 

 

 

 

Silicon Storage Technology, Inc.

 

Verified:

 

 

 

 

AUTHORIZED SIGNER

BY:

 

 

 

SIGNATURE

 

Date:

 

 

 

 

 

 

 

 

Compliance Status:

Yes    No

TITLE

 

 

 

 

 

 

 

 

 

 

 

 

DATE

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


Litigation Schedule

In January and February 2005, multiple putative shareholder class action
complaints were filed against SST and certain directors and officers, in the
United States District Court for the Northern District of California, following
our announcement of anticipated financial results for the fourth quarter of
2004.  On March 24, 2005, the putative class actions were consolidated under the
caption In re Silicon Storage Technology, Inc., Securities Litigation, Case No.
C 05 00295 PJH (N.D. Cal.).  On May 3, 2005, the Honorable Phyllis J. Hamilton
appointed the “Louisiana Funds Group,” consisting of the Louisiana School
Employees’ Retirement System and the Louisiana District Attorneys’ Retirement
System, to serve as lead plaintiff and the law firms of Pomeranz Haudek Block
Grossman & Gross LLP and Berman DeValerio Pease Tabacco Burt & Pucillo to serve
as lead counsel and liason counsel, respectively, for the class.  The lead
plaintiff filed a Consolidated Amended Class Action Complaint on July 15, 2005. 
The complaint seeks unspecified damages on alleged violations of federal
securities laws during the period from April 21, 2004 to December 20, 2004. 
Responses to the Consolidated Amended Class Action Complaint are presently
scheduled to be due on September 16, 2005.  We intend to take all appropriate
action in response to these lawsuits.  The impact related to the outcome of
these matters is undeterminable at this time.

In January and February 2005, following the filing of the putative class
actions, multiple shareholder derivative complaints were filed in California
Superior Court for the County of Santa Clara, purportedly on behalf of SST
against certain directors and officers.  The factual allegations of these
complaints are substantially identical to those contained in the putative
shareholder class actions filed in federal court.  The derivative complaints
assert claims for, among other things, breach of fiduciary duty and violations
of the California Corporations Code.  These derivative actions have been
consolidated under the caption In Re Silicon Storage Technology, Inc. Derivative
Litigation, Lead Case No. 1:05CV034387 (Cal. Super. Ct., Santa Clara Co.).  We
intend to take all appropriate action in response to these lawsuits.  The impact
related to the outcome of these matters is undeterminable at this time.

On July 13, 2006, a shareholder derivative complaint was filed in the United
States district Court for the Northern district of California by Mike Brien
under the caption Brien v. Yeh, et al., Case No. C06-04310 JF (N.D. Cal.).  On
July 18, 2006, a shareholder derivative complaint was filed in the United States
District court for the northern District of California by Behrad Bazargani under
the caption Bazargani v. Yeh, et al., Case No. C06-04388 HRL (N.D. Cal.).  Both
complaints were brought purportedly on behalf of us against certain of our
current and former officers and directors and allege among other things, that
the named officers and directors: (a) breached their fiduciary duties as they
colluded with each other to backdate stock options, (b) violated Rule 10b-5 of
the Securities Exchange Act of 1934 through their alleged actions, and (c) were
unjustly enriched by their receipt and retention of such stock options.  We
intend to take all appropriate action in responding to the complaints.


--------------------------------------------------------------------------------


Investment Schedule

Silicon Storage Technology, Inc.

Investment at June 30, 2006

 

 

# shares

 

Carried

 

Carried

 

Closing Price

 

 

 

SST owned

 

Investment

 

Investment

 

in NT$ @

 

 

 

Total

 

in Total $

 

Per Share in US$

 

6/30/2006

 

Common Shares

 

 

 

 

 

 

 

 

 

KYE (King Yuan Electronics Corp.)

 

3,937,828

 

$

1,299,460

 

$

0.3300

 

NTD 27.20

 

PTI (Powertech Technology, Inc.)

 

5,482,580

 

$

1,759,986

 

$

0.3210

 

NTD 96.10

 

PCT Limited (Professional Computer Technology, Limited)

 

7,346,226

 

$

2,330,262

 

$

0.3172

 

NTD 33.80

 

Insyde Software Corp.

 

1,533,401

 

$

455,513

 

$

0.2971

 

NTD 31.20

 

Silicon Technology Co., Ltd.

 

250,000

 

$

938,967

 

$

3.7559

 

 

 

APACER (Apacer Technology Inc.)

 

9,927,280

 

$

4,357,240

 

$

0.4389

 

 

 

GSMC (Grace Semiconductor Manufacturing Corporation)

 

113,000,000

 

$

83,150,000

 

$

0.7358

 

 

 

Acorn Campus Asia Fund I, L.P.

 

666,666

 

$

866,872

 

$

1.3003

 

 

 

ACET (Advanced Chip Engineering Technology, Inc.)

 

6,056,391

 

$

1,772,036

 

$

0.2926

 

 

 

EoNex (EoNex Technologies, Inc.)

 

19,950

 

$

3,000,000

 

$

150.3759

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Convertible Bonds

 

 

 

 

 

 

 

 

 

PCT Limited (Professional Computer Technology, Limited)

 

1,485,493

 

$

1,721,376

 

$

1.16

 

NTD 33.80

 

Insyde Software Corp.

 

 

 

$

132,705

 

 

 

NTD 31.20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Note: SST has a pending investment project of NT $520M for ACET in Q3, 2006


--------------------------------------------------------------------------------